Appellant, Grady Tubbs, alias Grady Pitts, was indicted by the grand jury of Hale County for the murder of Horace Nash; was tried and convicted of murder in the first degree and his punishment fixed at death.
The appeal is upon the record without bill of exceptions.
The record discloses the indictment, arraignment, setting day for trial and ordering of special venire, the summoning and impaneling of a jury, service of copy of the venire and of the indictment as required by law, the trial, verdict, judgment and sentence, and representation of defendant by counsel appointed by the court, in all respects as required by law. No error appearing the judgment is affirmed.
Affirmed.
All Justices concur.